Title: From George Washington to Major General Nathanael Greene, 25 October 1779
From: Washington, George
To: Greene, Nathanael


        
          Dear Sir
          Head Quarters [West Point] 25th October 1779.
        
        The Board of War having directed two Thousand dried Hydes to be sent to Philada by the returning Waggons, you will be pleased to give directions to the Deputy Qr Mr and Waggon Master at Newberg and New Windsor to furnish Mr Hatfield the Commissary of Hydes with return Waggons for the above quantity. Mr Hatfield represents that he could often send Hides and Leather to different places by return Waggons, by which much expence would be saved, if he had a general order upon the Quarter Master and Waggon Master at Newberg or New Windsor to supply him with such upon demand, when they are not otherwise engaged. You will be pleased to give the order and put it in the inclosed, which be kind enough to seal and forward immediately. I am Dear Sir Yr most obt Servt
        
          Go: Washington
        
        
          P.S. I have thought it best to order General Sullivan to Sufferans instead of Warwick and have directed him to take the Route of Hacketstown—Mount pleasant—Mount Hope and pompton. You will therefore give orders if any necessary in your department—Be pleased to send an Express immediately here to go on and meet Genl Sullivan.
        
      